Citation Nr: 0609754	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Buffalo, New 
York that denied service connection for degenerative disc 
disease of the back.  In a December 2004 decision, the Board 
denied service connection for degenerative joint disease of 
the back.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2005 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issue remanded.  In an October 2005 Court order, the 
joint motion was granted, the Board's December 2004 decision 
was vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that the veteran's 
attorney argues that there are no negative nexus opinions and 
that service connection should be granted, rather than 
additional development being accomplished.  In this regard, 
the veteran's treating nurse practitioner and a private 
physician have indicated that his current back problems are 
consistent with a back injury in service sustained in a 
parachute jump.  However, the Board finds that the lack of 
complaints or findings of back pain in service, the lack of 
evidence of treatment in the record until 1997, and the VA 
examiner's statement that the degenerative changes are 
consistent with age (despite the veteran's recitation of his 
bad parachute jump in service) raise a sufficient question as 
to the etiology of his current back disorder.  In light of 
the joint motion and Court order, the Board finds that 
additional development is necessary prior to further 
appellate review.  

In the October 2005 joint motion, the parties found that the 
VA examination on file was inadequate because it was not 
clear whether the complete claims file was reviewed.  The 
Board also notes that the two favorable opinions do not 
appear to be based upon a review of the claims file either.  
Accordingly, the Board finds that another VA examination 
should be performed, which includes a review of the entire 
claims file.  38 U.S.C.A. § 5103A(d) (West 2002).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a back disability 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
specialist to determine the nature and 
etiology of any current back disability.  
The entire claims file should be provided 
to and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should also 
address the opinions regarding the 
veteran's back disorder rendered in an 
August 2001 letter from N. Kibby, FNP-C, 
and a May 2002 private medical 
examination by P. T. Shuman, MD.

Following a review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current back 
disability is related to service.  A 
rationale for the opinion should be 
provided.

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

